UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4997


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ROBERTO PAREDES-GUTIERREZ, a/k/a Roberto Ruiz, a/k/a Roberto
Perez, a/k/a Roberto Paredes-Gutierres,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:12-cr-00104-REP-1)


Submitted:   May 23, 2013                       Decided:   May 28, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Carolyn V.
Grady, Assistant Federal Public Defender, Patrick L. Bryant,
Appellate Attorney, Richmond, Virginia, for Appellant. Neil H.
MacBride, United States Attorney, Alison L. Anderson, Special
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Roberto Paredes-Gutierrez pled guilty to one count of

illegal reentry, in violation of 8 U.S.C. § 1326(a) (2006).                                His

twenty-one-month        sentence      was       at    the    top        of    his    properly

calculated advisory Sentencing Guidelines range.                             On appeal, the

Defendant    argues     that    the   district            court    did       not    adequately

explain its reasons for imposing the sentence and denying his

request for a downward variance sentence.                          He also argues for

the first time on appeal that the court’s references to leniency

at sentencing were related to its allegedly mistaken belief that

he could have been charged with illegal reentry after conviction

for an aggravated felony, which carries a twenty-year statutory

maximum.     We affirm.

             We review a sentence imposed by a district court under

a deferential abuse of discretion standard.                              Gall v. United

States, 552 U.S. 38, 45-46 (2007); United States v. Lynn, 592

F.3d 572, 578–79 (4th Cir. 2010) (noting abuse of discretion

standard of review applicable when defendant properly preserves

a    claim   of    sentencing    error).             We    begin    by       reviewing     the

sentence for significant procedural error, including such errors

as    failing      to   calculate      (or       improperly          calculating)         the

Sentencing        Guidelines     range,         treating          the        Guidelines     as

mandatory, failing to consider the 18 U.S.C. § 3553(a) (2006)

factors, selecting a sentence based on clearly erroneous facts,

                                            2
or failing to adequately explain the chosen sentence.                      Gall, 552

U.S. at 51.

            An    individualized        explanation     must       accompany   every

sentence.     Lynn, 592 F.3d at 576.             The court’s explanation need

not be exhaustive, although it must be “sufficient ‘to satisfy

the appellate court that [the district court] has considered the

parties’ arguments and has a reasoned basis for exercising [its]

own   legal      decisionmaking         authority.’”         United       States     v.

Boulware, 604 F.3d 832, 837 (4th Cir. 2010) (quoting Rita v.

United   States,    551    U.S.    338,    356   (2007)).          When   imposing   a

sentence within the Guidelines range, however, the explanation

need not be elaborate or lengthy because Guidelines “sentences

themselves    are   in    many    ways    tailored     to    the    individual     and

reflect approximately two decades of close attention to federal

sentencing policy.”         United States v. Hernandez, 603 F.3d 267,

271 (4th Cir. 2010) (citation and internal quotation omitted).

            We   hold     that    the    district    court     committed     neither

procedural error alleged by the Defendant.                   The district court

correctly calculated the advisory Guidelines range, and it is

apparent from the court’s discussion that it considered both

parties’ arguments, the motion for a downward variance based on

cultural assimilation, and the § 3553(a) factors and that it had

a reasoned basis for its decision.                  The court’s references to

leniency at sentencing do not constitute plain error.                      See Lynn,

                                          3
592   F.3d   at     577    (stating       plain   error    standard     applies   to

unpreserved         claims         of     procedural       sentencing         error).

Accordingly,      we      affirm    the    district    court’s    sentence.        We

dispense     with      oral   argument       because      the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                            4